UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, DC FORM 8-K CURRENT REPORTPursuant to Section 13 or 15(d) of theSecurities Exchange Act of Date of Report (Date of earliest event reported): October 15, 2008 CROWN HOLDINGS, INC. (Exact name of registrant as specified in its charter) Pennsylvania 0-50189 75-3099507 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) One Crown Way, Philadelphia, PA 19154-4599 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code215-698-5100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) TABLE OF CONTENTS Item 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION Item 9.01. FINANCIAL STATEMENTS AND EXHIBITS SIGNATURE INDEX TO EXHIBITS EX-99 PRESS RELEASE 2 Item 2.02. Results of Operations and
